904 F.2d 702Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Richard Edward WIGGINS, Petitioner-Appellant,v.David A. GARRAGHTY, Warden;  Attorney General of theCommonwealth of Virginia, Respondents-Appellees.
No. 90-6262.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 7, 1990.Decided:  May 25, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  David G. Lowe, United States Magistrate.  (C/A No. 88-846-R).
Richard Edward Wiggins, appellant pro se.
Thomas Drummond Bagwell, Assistant Attorney General, Richmond, Va., for appellees.
E.D.Va.
DISMISSED.
Before ERVIN, Chief Judge, and CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Richard Edward Wiggins seeks to appeal the magistrate's order* refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the magistrate's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the magistrate.  Wiggins v. Garraghty, C/A No. 88-846-R (E.D.Va. Dec. 20, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 The parties consented to the jurisdiction of the magistrate under 28 U.S.C. Sec. 636(c)